                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

TRAVIS MORLEY ELDRIDGE,                              )
     Plaintiff,                                      )        Civil Case No. 7:19-cv-00012
V.                                                   )
                                                     )        By: Elizabeth K. Dillon
HAYSI REGIONAL JAIL, et al. ,                        )            United States District Judge
     Defendants.                                     )

                                         MEMORANDUM OPINION

         Travis Morley Eldridge, a Virginia inmate proceeding prose, brings this action pursuant to

42 U.S.C. § 1983 against defendants Bruce Steven~, M.D. and April Mullins, R.N. ' Currently before

the court is defendants' Motion to Dismiss (Dkt. 26), to which Rosco has responded. The collf1: will

GRANT the defendants' Motion to Dismiss and dismiss Eldridge's Second Amended Complaint

without prejudice.

                                               I. BACKGROUND

         Eldridge claims that beginning in April 2018 through January 2019, during confinement

at the Haysi Regional Jail, Dr. Stevens wrongfully stopped Eldridge's prescription for Wellbutrin,

causing Eldridge "severe depression, migraines, [and] suicidal thoughts." Second Am. Comp!. at 3,

Dkt. 13. Dr. Stevens purportedly discontinued Eldridge's Wellbutrin because other inmates abused

the medication; however, Eldridge claims that Dr. Stevens and Nurse Mullins, in fact, continued

prescribing Wellbutrin to other inmates. Id. at 3-4. In place of Wellbutrin, Dr, Steven's placed

Eldridge on a different medication that caused Eldridge to experience undesirable side effects. Ex.

GS and G7 to the Second Am. Compl., 0kt. 13-1.




         1
           Defendant Haysi Regional Jail was named in both the original complaint and amended complaint filed on
January 8 and 23, 2019, respectively. Dkt. I, 9. However, Eldridge did not name Haysi Regional Jail as a defendant in
the Second Amended Complaint, filed on February 28, 2019, and thus Haysi Regional Jail was terminated as a
defendant on that date. 0kt. 13; See also McCoy v. Chesapeake Corr. Ctr., 788 F. Supp. 890, 894 (E.D. Va. 1992)
(holding that a jail is not a "person" subject to suit under§ 1983).
        Eldridge asserts that defendants were deliberately indifferent to his serious medical need in

violation of the Eight Amendment. Eldridge also asserts defendants violated his rights to due

process and equal protection under the Fifth and Fourteenth Amendments and seeks compensatory

and punitive damages. In their Motion to Dismiss, defendants argue that Eldridge fails to make "any

factual allegations" against Nurse Mullins, and fails to allege either a "sufficiently serious medical

condition" or the required "intent to do harm" by defendants. D. ' s Mem. in Supp. at 4, Dkt. 27.

                                            II. ANALYSIS

A. Motion to Dismiss

       A motion to dismiss under Federal Rule of Civil Procedure l 2(b)(6) tests

the legal sufficiency of a civil complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell

At!. Corp. v. Twombly, 550 U.S. 544, 554-63 (2007). A case should be dismissed if, viewing the

well-pleaded factual allegations in the complaint as true and in the light most favorable to the

plaintiff, the complaint does not contain "enough facts to state a claim to relief that is plausible on

its face." Twombly, 550 U.S. at 570 (noting that while detailed factual allegations are not required, a

plaintiff must still provide more than labels, conclusions, or a "formulaic recitation of the elements

of a cause of action"). Further, the court affords prose complaints liberal construction. Laber v.

Harvey, 438 F.3d 404,413 n.3 (4th Cir. 2006); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir.

2009) (noting that " [l]iberal construction of the pleadings is particularly appropriate where ... there

is a pro se complaint raising civil rights issues.") (citation omitted). Nevertheless, "[a] prose

plaintiff still must allege facts that state a cause of action." Bracey v. Buchanan, 55 F.Supp.2d 416,

421 (E.D. Va. 1999).

       Here, Eldridge attached several medical grievance forms to his Second Amended Complaint

pertaining to his requests for Wellbutrin, as well as complaints related to Dr. Stevens' s prescription

of a "new medicine" in place of Wellbutrin. Dkt. 13-1, Ex. 05, 06, and 07. These exhibits are

                                                   2
considered part of the Second Amended Complaint. Fed. R. Civ. P. lO(c). Additionally, Eldridge

filed multiple submissions in response to the defendants' Motion to Dismiss, several which include

as exhibits mental health grievance forms showing his efforts to receive a Wellbutrin prescription
                                       2
during the relevant time period. Dkts.31, 32, 38, 43. When a party submits documents outside of

the pleadings in a response to a motion to dismiss, the court has discretion to exclude the additional

material. Fed. R. Civ. P. 12(d); White v. Jamaludeen, 2012 WL 1957583, at *3 (E.D. Va. May 29,

2012). However, a court may consider a document outside the complaint in deciding a motion to

dismiss where the document "was integral to and explicitly relied on in the complaint" and there

was no authenticity challenge. Phillips v. LC! Int'! Inc. , 190 F.3d 609, 618 (4th Cir.1999); See also

Goines v. Valley Cmty. Servs. Bd, 822 F.3d 159, 166 (4th Cir. 2016) (defining a document as

"integral to the complaint" "where the complaint relies heavily upon its terms and effect") (citation

omitted).

         The mental health grievance forms submitted by Eldridge are explicitly relied on in the

Second Amended Complaint, including Eldridge stating he had filed grievances related to the facts

alleged, and the defendants have not challenged authenticity. Accordingly, the court will also

consider these exhibits for the purpose of determining the sufficiency of the Second Amended

Complaint. See Lowe v. Johnson, No. 2:17-CV-02345, 2019 WL 625810, at *2 (S.D.W. Va. Feb.

14, 2019) (on appeal) (citing Fed. R. Civ. P. l O(c) and considering exhibits attached to plaintiffs




         2
           Defendants filed their motion to dismiss for failure to state a claim (Dkt. 26) on April 22, 2019. On April 29,
2019, Eldridge filed a response and accompanying exhibits, primarily addressing the allegations in the Second
Amended Complaint surrounding the Wellbutrin prescription. Dkts. 31- 32. On May 23 and July 10, 2019, Eldridge
filed additional responses to the defendants' motion to dismiss. Dkts. 38, 43. However, attached to Eldridge's May 23,
2019 submission are two documents titled "Offender Request" which are dated April 26 and 30, 2019, and request
reference materials to aid in drafting his civil rights lawsuit, and do not pertain to the allegations in the Second
Amended Complaint. Dkt. 38-1. Accordingly, the court will not consider these documents because they are not integral
to the complaint.



                                                            3
response to a motion to dismiss); but see Shorter v. Russell, No. CIV.A. 6:14-1843-TMC, 2014 WL

6909026, at *4 (D.S.C. Dec. 5, 2014) (excluding exhibits attached to the plaintiffs response to the

motion to dismiss, noting the documents are not "integral to the complaint," and cannot be

considered without converting the motion to one for summary judgment).

B. Eighth Amendment

       To state a cause of action under§ 1983, a plaintiff must allege facts indicating that he has

been deprived of rights guaranteed by the Constitution or laws of the United States and that this

deprivation resulted from conduct committed by a person acting under color of state law. West v.

Atkins, 487 U.S. 42 (1988). Further, the Eighth Amendment to the United States Constitution

prohibits prison officials from inflicting "cruel and unusual punishments" by acting with deliberate

indifference to a prisoner's serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

Gordon v. Schilling, 937 F.3d 348, 356 (4th Cir. 2019). To demonstrate deliberate indifference, an

inmate must show that (1) he has a medical condition that has been "diagnosed by a physician as

mandating treatment or is so obvious that even a lay person would easily recognize the necessity for

a doctor' s attention" and (2) the defendant "had actual knowledge of the plaintiffs serious medical

needs and the related risks, but nevertheless disregarded them." Gordon, 937 F.3d at 356-57. The

first component is an objective inquiry, while the second is subjective. Heyer v. US. Bureau of

Prisons, 849 F.3d 202, 209- 10 (4th Cir. 2017).

       A claim concerning a disagreement between an inmate and medical personnel regarding

diagnosis or course of treatment does not implicate the Eighth Amendment. Wright v. Collins, 766

F.2d 841, 849 (4th Cir. 1985) (noting that "negligence or malpractice in the provision of medical

services does not constitute a claim under§ 1983"); Harris v. Murray, 761 F.Supp. 409, 414 (E.D.

Va. 1990). Similarly, "a prisoner does not enjoy a constitutional right to the treatment of his or her

choice" so long as the medical treatment provided is adequate. De 'lonta v. Johnson, 708 F.3d 520,

                                                   4
526 (4th Cir. 2013); see also Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (citing Blanks v.

Cunningham, 409 F.2d 220 (4th Cir. 1969) (finding that the medical care need not be the best

possible care, it only must be "reasonable" care).

         Based on Eldridge's allegations in his Second Amended Complaint and attachments, and

even including his responses to the Motion to Dismiss and additional attachments, the Court cannot

find a plausible Eighth Amendment claim against the defendants. Eldridge fails to adequately allege

that Dr. Stevens and Nurse Mullins knew of and disregarded an excessive risk to his health or

safety. Eldridge clearly would have preferred that Dr. Stevens prescribe him Wellbutrin; however,

Eldridge alleges no facts showing that the defendants knew that the treatment provided for his

medical condition placed him at any significant risk of serious harm. Dr. Stevens prescribed

Eldridge medication for his mental condition; it was just not the medication Eldridge preferred, as

Eldridge believed it was not as effective as Wellbutrin, and resulted in certain side effects, including

depression, migraines, and suicidal thoughts. Second Am. Cornpl. at 5, Dkt. No. 13.3 Eldridge does

not allege his condition was not treated, but merely disagrees with the medication chosen by

medical personnel. However, this amounts to a disagreement with Dr. Stevens's medical decisions

about treatment and disagreements with medical judgments do not implicate the Constitution and

thus are not actionable under§ 1983. See Estelle, 429 U.S. at 105-06; Germain v. Shearin, 531 F.

App'x 392,395 (4th Cir. 2013) (unpublished) (internal quotation marks and citations omitted)

(noting that the "deliberate indifference standard is not satisfied by ... mere disagreement

concerning [q]uestions of medical judgment"); see also Wright, 766 F .2d at 849 (holding that

disagreements between inmate and physician over proper medical care do not state § 1983 claim

absent exceptional circumstances). In short, prisoners are entitled to reasonable medical care;


        3
           In a Mental Health Grievance Form filed as "additional evidence" Eldridge writes he is having "bad side
effects" from medication, including a headache and "starting to feel bad." Dkt. 32 at 8.

                                                          5
however, "[q]uestions of medical judgment are not subject to judicial review." Russell v. Sheffer,

528 F.2d 318, 318- 19 (4th Cir. 1975).

         Eldridge's allegations in the Second Amended Complaint fall far below the requirement to

show deliberate indifference, namely treatment, or lack thereof, "so grossly incompetent, inadequate

or excessive as to shock the conscience or to be intolerable to fundamental fairness." Goodman v.

Runion, 676 F. App'x 156, 160 (4th Cir. 2017) (unpublished) quoting Mi/tier v. Beorn, 896 F.2d

848, 851 (4th Cir. 1990). Eldridge makes no allegation of a refusal or failure by the defendants to

                                                                                     4
provide medication for his mental condition, nor of forced medication; instead, Eldridge would

                                                                     5
simply prefer to select his chosen medication, Wellbutrin. However, Eldridge's complaints with the

alternative medication and course of treatment chose by Dr. Stevens fall short of a constitutional

violation. See Jackson v. Sampson, 536 F. App'x 356, 357 (4th Cir. 2013) (unpublished) (finding a

physician's "decision not to authorize the particular treatment program [Plaintiff] requested ...

amounts to a disagreement with his course of treatment that is not cognizable under the Eighth

Amendment"). Accordingly, Eldridge's claim for deliberate indifference to a serious medical need

under the Eighth Amendment is dismissed without prejudice.

C. Equal Protection

         To establish an equal protection violation, a plaintiff must show that he has been "treated

differently from others with whom he is similarly situated and that the unequal treatment was the

result of intentional or purposeful discrimination." See Morrison v. Garraghty, 239 F.3d 648,654

(4th Cir. 2001 ). Only upon this showing, will the court determine whether the disparity in treatment


        4
          Eldridge submitted evidence that he had signed a refusal form to stop taking the alternative prescribed
medication. Ex. G7 to the Second Amended Complaint, Dkt. No. 13-1. However, apparently, Eldridge is again taking
Wellbutrin. Dkt. 43 at 2.
         5
           In a Medical Grievance Form attached to the Second Amended Complaint, Eldridge complains that the doctor
" took [him] off [his] [W]ellbutrin and put [him] on a medicine that . .. caused ... bad side effects...." and asks to be
placed back on Wellbutrin. Ex. GS to Second Am. Comp!., 0kt. 13-1.
                                                           6
can be justified under the requisite level of scrutiny. Id; Moss v. Clark, 886 F .2d 686 (4th

Cir.1989)(officials may treat similarly situated inmates differently, provided that the basis for the

different treatment is rationally related to a legitimate state interest).

        In support of his equal protection claim, Eldridge alleges that Dr. Stevens and Nurse Mullins

"were, in fact, prescribing [Wellbutrin] ... to other inmates" despite having told him it "could not

be prescribed, due to [] abuse" of the medication by other inmates. Second Am. Compl. at 4, Dkt.

13. Eldridge also argues that "other inmates in his unit were prescribed[] Wellbutrin, and that

Nurse April Looney, [an] employee at Haysi Jail, stated that [Wellbutrin] was still given to other

inmates .... " Dkt. 31 at 11. Eldridge does not allege the specific, non-conclusory factual

allegations required to support an equal protection claim in either the Second Amended Complaint

or his subsequent filings. Eldridge does not adequately allege that he is similarly situated to these

other inmates purportedly receiving Wellbutrin, or that the defendants intentionally or purposefully

discriminated against him based on his membership in a protected class. Wilson v. United States,

332 F.R.D. 505, 525 (S.D.W. Va. 2019) ("To state a claim under 42 U.S.C. § 1983 for a violation of

the Equal Protection Clause, a plaintiff must show that the defendants acted with an intent or

purpose to discriminate against the plaintiff based upon membership in a protected class.") quoting

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). Accordingly, Eldridge' s allegations of a

violation of the Equal Protection clause will be dismissed without prejudice.

D. Due Process

   The Due Process Clause of the Fourteenth Amendment prohibits a state from depriving "any

person of life, liberty, or property without due process oflaw." U.S. Const. amend. XIV, § 1. "To

state ·a procedural due process violation, a plaintiff must (1) identify a protected liberty or property

interest and (2) demonstrate deprivation of that interest without due process oflaw." Prieto v.

Clarke, 780 F.3d 245, 248 (4th Cir. 2015). Eldridge appears to allege that Dr. Stevens' s decision to

                                                     7
take him off Wellbutrin, based on Dr. Stevens's " opinion that other inmates are abusing the

[medication]" violates his property interest without due process. Second Am. Compl. at 3, Dkt. 13.

However, Eldridge does not assert a property interest in or due process right to being prescribed a

certain medication, Wellbutrin. Accordingly, his allegations of a violation of the Due Process clause

likewise fail to state a claim and will be dismissed without prejudice.

                                         III. CONCLUSION

       For the foregoing reasons, defendants' Motion to Dismiss will be granted and this action

will be dismissed without prejudice.

       An appropriate order will be entered.

       Entered: March 10, 2020.



                                                       ~/c~,a,1 £                ,t),d&,;,
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                   8
